DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner's amendment was given in an interview with Paul Kempf (Reg. No. 39,727) on 4 May 2022.
The application has been amended as follows: 
Remove the paragraph break after "wire." in line 3 of the abstract.

Replace the tables in [0059] and [0085] with the tables attached.

- END OF AMENDMENT -

Reasons for Allowance
Claims 1-17 are allowed.
The following is an Examiner's statement of reasons for allowance:
The "closest" prior art to the claims is US 2010/0075168 (US '168).
US '168 discloses a method for manufacturing a biocompatible wire, comprising: providing a workpiece of a biocompatible metallic material [0104]; cold working the workpiece into a wire [0104]; and annealing the wire [0121]; wherein a cold work percentage is 97 to 99% [0110]; and wherein the annealing is done in a range of 850 to 1100°C [0122].
US '168 does not disclose or suggest the cold working is a drawing with a die reduction per pass ratio in a range of 6 to 40%.
Therefore, US '168 does not disclose or suggest the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher D Moody whose telephone number is 571-272-7972.  The Examiner can normally be reached 0800-1600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Sally Merkling can be reached at 571-272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. MOODY
Examiner
Art Unit 1738

/C.D.M./Examiner, Art Unit 1738                                                                                                                                                                                                        

/Patricia L. Hailey/Primary Examiner, Art Unit 1732